F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 13 2001

                                   TENTH CIRCUIT                    PATRICK FISHER
                                                                             Clerk



 ELMA AUGUSTINE; CALEB
 BOONE,

          Plaintiffs-Appellants,

 v.

 JAMES ADAMS; ADAMS, BROWN,
 BERAN, AND BALL, a Professional
                                                       No. 00-3410
 Association,
                                               (D.C. No. 98-CV-2422-GTV)
                                                       (D. Kansas)
          Defendants-Appellees,

          and

 CHARLES HAYNES; JOHN BIRD;
 ROBERT GLASSMAN; GLASSMAN,
 BIRD & BRAUN, A Partnership,

          Defendants.




                          ORDER AND JUDGMENT *


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      Caleb Boone, an attorney appearing pro se, appeals the district court’s grant

of a motion to impose Rule 11 sanctions against him. He maintains that his

actions in the court below were reasonable and non-frivolous, and therefore

sanctions were improvidently granted.

      Mr. Boone was counsel for Elma Augustine. Ms. Augustine brought suit

alleging accounting and legal malpractice against the following parties: James

Adams, an accountant; Adams, Brown, Beran & Ball, a partnership and the firm

in which Mr. Adams was a partner; John Bird and Robert Glassman, attorneys;

Glassman, Bird & Braun, a partnership and the firm in which Messrs. Bird and

Glassman were partners, and Charles Haynes. The district court granted summary

judgment to all defendant parties but Mr. Haynes, who settled with Ms.

Augustine.

      In the course of the proceedings, Mr. Adams and his firm filed a motion for

Rule 11 sanctions against Mr. Boone. F ED .R.C IV .P. 11. Messrs. Bird and

Glassman and their firm filed a similar motion. The district court denied the

motion made by Mr. Adams and his firm but granted the motion made by Messrs.

Bird and Glassman and their firm. Mr. Boone was ordered to pay monetary

sanctions to Messrs. Bird and Glasman and their law firm in the amount of

                                        -2-
$2,500.

      Mr. Boone now brings this appeal against Mr. Adams and his accounting

firm but not against Messrs. Bird and Glassman and their law firm. Mr. Adams

and his firm contend that Mr. Boone lacks standing to bring the appeal. The

constitutional minimum of standing contains three elements. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992); see also Committee to Save the Rio Hondo

v. Lucero, 102 F.3d 445, 447 (10th Cir. 1996). First, the plaintiff must have

suffered an "injury in fact"--an invasion of a legally protected interest which is

"concrete and particularized" and "actual or imminent." Defenders of Wildlife,

504 U.S. at 560. Second, a causal connection must exist between the injury and

the conduct complained of. Id. In other words, the injury must be “fairly

traceable to the defendant’s conduct.” E RWIN C HEMERINSKY , F EDERAL

J URISDICTION 59 (3d ed. 1999). Third, it must be likely that the injury will be

redressed by a favorable decision. Defenders of Wildlife, 504 U.S. at 561.

      This court has previously held that counsel have standing to appeal orders

that directly aggrieve them. See Weeks v. Indep. Sch. Dist. No. I-89, 230 F.3d

1201, 1207 (10th Cir. 2000); Uselton v. Commercial Lovelace Motor Freight,

Inc., 9 F.3d 849, 854-55 (10th Cir. 1993). This is so even if, as here, the

underlying case has settled or otherwise become final, so long as the order rested

on grounds that could harm an attorney’s professional reputation. See Weeks, 230


                                         -3-
F.3d at 1208; Johnson v. Board of County Comm’rs, 85 F.3d 489, 492-93 (10th

Cir. 1996). Mr. Boone thus satisfies the first element necessary for standing.

      Mr. Boone does not satisfy the second element of standing, however. In

bringing this appeal only against Mr. Adams and his accounting firm, Mr. Boone

fails to make a connection between the injury and the defendants’ action. The

motion for sanctions brought by Mr. Adams and his firm was denied by the

district court. If Mr. Boone wished to challenge the district court’s order

imposing sanctions, he should have brought this appeal against the parties that

filed the successful motion for sanctions: Messrs. Bird and Glassman and their

law firm. Because he did not, Mr. Boone fails to satisfy the requirements of

standing on appeal and we must dismiss his appeal without reaching the merits.

      The appeal is DISMISSED.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -4-